                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



EMIL FLUTE and PATRICIA FLUTE,                                    4:18-CY-041I2-RAL

                       Plaintiffs,

                                                       OPINION AND ORDER GRANTING IN
        vs.                                               PART AND DENYING IN PART
                                                       DEFENDANT'S MOTION TO DISMISS
UNITED STATES OF AMERICA,

                       Defendant.



       Emil Flute and Patricia Flute (collectively Plaintiffs) have sued the United States under the

Federal Tort Claims Act(FTCA),28 U.S.C. §§ 1346(b), 2671-2680, alleging that the negligence

of the Podiatry Clinic at the Omaha-Winnebago Public Health Service Hospital (Winnebago

Hospital), through its federal employees and agents, during its treatment of Emil, caused injuries

to Emil, loss of consortium, aiid negligent infliction of emotional distress. Doc. 1. The United

States filed an answer denying liability. Doc. 6, and then filed a motion to dismiss for lack of

subject-matter jurisdiction under Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3), Doc. 8.

Plaintiffs oppose this motion.Doc. 16,and the United States submitted additional materials outside

the pleadings. Docs. 9-10,14,24. For the reasons explained below, this Court grants in part and
denies in part the United States'motion to dismiss.

I.     Facts


       The United States seeks to provide, administer, and oversee health services to members of

federally recognized tribes through Indian Health Services (IHS), which is an agency within the.
Department of Health and Human Services(HHS). Doc. 1 at 4. The Winnebago Hospital is part
ofIHS with responsibility for providing health services to American Indians. Doc. 1 at 14.
       IHS and AB Staffing Solutions, LLC (Staffing Solutions) entered into a contract for
podiatry services at the Winnebago Hospital, in Winnebago, Nebraska, to begin April 1, 2017,
until a date to be determined in the future. Doc. 9 at 12; Doc. 9-1 at 1. The contract's scope of
work provides that "[t]he contractor is subject to the supervision and direction of the Clinical
Director or Designee." Doc. 9 at t 5; Doc. 9-2 at 1. The contract also incorporated Federal
Acquisitions Regulations, including 48 C.F.R. § 52.237-7 titled "Indemnification and Medical
Liability Insurance." Doc. 9-3 at 1. Section(a) of that regulation states:

        It is expressly agreed and understood that this is a nonpersonal services contract, as
        defined in Federal Acquisition Regulation (FAR) 37.101, under which the
        professional services rendered by the Contractor are rendered in its capacity as an
        independent contractor. The Government may evaluate the quality of professional
        and administrative services provided, but retains no control over professional
        aspects of the services rendered, including by example, the Contractor's
        professional medical judgment, diagnosis, or specific medical treatments. The
        Contractor shall be solely liable for and expressly agrees to indemnify the
        Government with respect to any liability producing acts or omissions by it or by its
        employees or agents. The Contractor shall maintain during the term ofthis contract
        liability insurance issued by a responsible insurance carrier

48 C.F.R. § 52.237-7.

        The podiatry services contract also contains a document titled "CONTRACTOR'S
PERFORMANCE CONDITIONS 85 RESPONSIBILITIES." Doc. 9-4. The contract states that

the contractor is responsible for reporting all taxes, providing his own transportation to work, his
health and retirement benefits, maintaining satisfactory standards of competence, conduct,
 appearance, and integrity, and notifying the supervisor/director if he will be late, ill, or unable to
 work. Doc. 9-4. Additionally, the contract provides that the "Contractor earns no leave and is
 compensated only for hours actually worked at the agreed compensated rate." Doc. 9-4.
       F.mil received care at the Podiatry Clinic at the Wiimebago Hospital between April 17,

2017 and June 2,2017. Doe. 1 at f 13; Doc. 1-5. at 1. According to the Plaintiffs, during this time

frame,"a podiatry instrument was not properly sterilized between procedures, raising concerns of
blood-bome diseases potentially being transferred from patient to patient . . . . The podiatrist
responsible for the error has since been terminated....[This was diseovered when a] nurse noticed
the physician had improperly sterilized the instrument."^ Doc. 1-5 at 5-6. On or about August of
2017,Emil received a letter from HHS informing him that the medical instruments used during his

visits may not have been properly sterilized and Emil may have been infeeted with diseases
ineluding Hepatitis B, Hepatitis C,or Human Immunodeficiency Virus. Doc. 1 at If 15. Patricia,
Emil's vfife, learned that she too may be infected. Doc. 1 at ^ 16.

       Plaintiffs presented an administrative claim for their injuries, pain and suffering, and

emotional distress to HHS in February 2018. Doc. 1 at 15. In. May 2018,Plaintiffs' administrative

elaim was denied. Doe. 1 at T| 6. In September 2018, Plaintiffs filed this claim under the FTCA,

requesting damages for Emil's alleged injuries, loss ofconsortium for Patricia, negligept infliction
of emotional distress for both Plaintiffs, costs and attorney's fees, any and all other remedies

provided pursuant to the FTCA,as well as any other reliefthis Court may order. Doc. 1. Plaintiffs
attached to their eomplaint a HHS letter denying Plaintiffs' elaims, eertain medical records, a letter
from HHS to Plaintiffs informing them that a podiatry instrument used on Emil may not have been
properlysterilized, and news artieles. Docs. 1-2, 1-3, 1-4, 1-5.

        The United States answered the complaint, denying that its employees and agents failed to

aet with due care and diligence at all relevant times and denying that the United States proximately
eaused any injury to Plaintiffs. Doc.6 at      42-43. Additionally, the United States asserted that


 ^ These statements are taken from a news article the Plaintiffs filed with the complaint.
                                                  3
Plaintiffs' alleged injuries were caused solely by the negligence of a third party—Dr. John

Horlebein—^who was not a federal employee for purposes of FTCA liability, such that this Court

does not have subject-matter jurisdiction over the Plaintiffs' complaint. Doc. 6 at Tf 45. The

United States then filed a motion to dismiss. Doe. 8.

       With its motion to dismiss, the United States filed a Declaration of the Chief of the

Contracting Office at IHS and attached various documents to provide information about the

contract between IHS and Staffing Solutions for podiatry services. Doc. 9. The United States also

filed a Declaration of the Clinical Director for the Lockport Service Unit at IHS and attached the

Omaha-Winnebago Medical Staff Rules and Regulations of the Great Plains IHS. Doc. 10.

Additionally, the United States filed some of Emil's medical records. Doc. 14. The Plaintiffs'

response to the motion to dismiss argued that the complaint was based on the actions of
"Winnebago Indian Health Services and All [sic] of its employees and supervisors who are in

charge ofproperly sanitizing the hospital instruments," and not based on just one doctor's actions.

Doe. 16 at 3. Plaintiffs argue that discovery is required to determine whose negligent acts are
responsible for the alleged improper sanitation ofpodiatry instruments. Doc. 16 at 7. Additionally,

Plaintiffs argue that if this Court relies upon materials outside the pleadings in ruling upon the
United States' motion,it must convert this into a motion for summaryjudgment, upon which "[a]ll

parties must be given a reasonable opportunity to present all the material that is pertinent to the
motion." Doc. 16 at 6(quoting Fed. R. Civ. P. 12(d)). Lastly, Plaintiffs argue that the rnotion to

dismiss was not timely filed. Doe. 16 at 7. The United States then filed a reply along with an

additional supporting document. Does. 23-24.
II.     Motion to Dismiss Standards under Rule 12(b)(1) and Rule 12(h)(3)

        The United States asserts lack of federal court subject-matter jurisdiction and has moved

to dismiss under Rules 12(b)(1) and 12(h)(3) ofthe Federal Rules of Civil Procedure. Under Rule
 12(h)(3),"[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action." Fed. R. Civ. P. 12(h)(3). Indeed, a federal court has the responsibility

- to consider the question of subject-matter jurisdiction sua sponte even if not raised by the parties
and must dismiss any action where the court lacks jurisdiction. Hart v. United States, 630 F.3d
 1085,1089(8th Cir. 2011).

        A Rule 12(h)(3) motion to dismiss is analyzed under the same standards as a Rule 12(b)(1)
 motion to dismiss for lack of subject-matter jurisdiction. Gates v. Black Hills Health Care Svs.

 tBHHCS). 997 F. Supp. 2d 1024, 1029 (D.S.D. 2014)(citing Berkshire Fashions. Inc. v. M.V.

 Hakusan II. 954 F.2d 874, 879 n.3 (3d Cir. 1992)). A Rule 12(h)(3) motion differs from a Rule

 12(b)(1) motion only in that it can be brought at any time, by any party or interested individual, or
 considered sua sponte by the court; a Rule 12(b)(1) motion by contrast must be made before any
 responsive pleading. See Fed. R. Civ. P. 12(b)("A motion asserting any of these defenses must
 be made before pleading if a responsive pleading is allowed."); 5B Charles Alan Wright et al..
 Federal Practice & Procedure § 1350(3d ed.).

         A Rule .12(b)(1) challenge to subject-matter jurisdiction can be either facial or factual in
 nature. Osbom v. United States. 918 F.2d 724,729 n.6(8th Cir. 1990). Regardless of whether the

 jurisdictional attack is facial or factual, the plaintiff has the burden of proving subject-matter
 jurisdiction. V S Ltd. P'shin v. Dep't ofHons.& UrbanPev..235 F.3d 1109,1112(8th Cir. 2000).
 Under a facial attack, the "court restricts itself to the face of the pleadings, and the non-moving

 party receives the same protections as it would defending against a motion brought under Rule
12(b)(6)." Tones v. United States. 727 F.3d 844,846(8th Cir. 2013)(quoting Osbom,918 F.2d at
729 n.6). A facial challenge to federal jurisdiction limits the court; the court must view the
allegations in the light most favorable to the plaintiffs. See Stallev v. Catholic Health Initiatives,
509 F.3d 517, 521 (8th Cir. 2007). In contrast, where a faetual attack is made on the court's
subject-matter jurisdiction, because "its very power to hear the case" is at issue,"the trial court is
free to weigh the evidence and satisfy itself as to the existence of its power to hear the case,"
without transforming the motion into one for summary judgment. Osborn, 918 F.2d at 730
(quoting Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977)); see also
Gould. Inc. V. Pechinev Ueine Kuhlmann. 853 F.2d 445, 451 (6th Cir. 1988)("When a challenge

is to the actual subject matter jurisdiction of the court, as opposed to the sufficiency of the
allegation of subject matter jurisdiction in the complaint which may be cured by an amendment to
the pleading, the distriet court has the power to resolve any factual dispute regarding the existence
of subject matter jurisdiction."). In a factual attack on a court's jurisdiction,"the court considers
matters outside the pleadings, and the non-moving party does not have the benefit of [Rule]
12(b)(6) safeguards." Osbom. 918 F.2d at 729 n.6 (intemal ehation removed). In a factual
challenge, the court need not view the evidenee in the light most favorable to the non-moving
party. See Osbom.918 F.2d at 729 n.6, 730(quoting Mortensen. 549 F.2d at 891). Evidentiary
        The United States has submitted evidence outside of the initial pleadings in support of its
Rule 12(b)(1) and 12(h)(3) motion, mounting a factual challenge to this Court's subject-matter
jurisdiction by contending that the doctor who allegedly improperly sterilized the podiatry tool.
 Dr. Horlebein, is not a federal employee, but rather an independent contractor under a contract for
 podiatry services between IHS and Staffing Solutions. Doc. 13 at 2. This Court can thus look
 outside the pleadings in order to determine whether subject matter jurisdiction exists." Green
Acres Enters.. Tnc. v. United States. 418 F.3d 852, 856(8th Cir. 2005); see also Lightning Fire v.

United States, No. 3:15-CV-03015-RAL, 2017 WL 1944105, at *2-3 (D.S.D. May 9, 2017). By

bringing suit and seeking to establish jurisdiction. Plaintiffs retains the burden ofshowing that this
Court has jurisdiction.      Great Rivers Habitat Alliance v. FEMA,615 F.3d 985, 988 (8th Cir.
9.01 OF Rilev v. United States. 486 F.3d 1030, 1031 (8th Cir. 2007).

       In considering the supporting documents attached by both parties, this Court is not
converting the United States' Rule 12(b)(1) and 12(h)(3) motion into a Rule 56 motion for
summary judgment, where different standards and burdens apply. Instead, this Court considers
only the material relevant to the jurisdictional question regarding whether Dr. Horlebem is
considered a federal employee for FTCA liability and if he alone was responsible for allegedly
improperly sterilizing the instrument. This Court must resolve the United States' motion to dismiss
under Rule 12(b)(1) and 12(h)(3) before considering the merits of the case because if this Court
lacks the jurisdiction to hear the claim, it cannot proceed any further. S^ Gesinger v. Burwell,
210 F. Supp. 3d 1177, 1186(D.S.D. 2016) Cciting Bell v. Hood,327 U.S. 678,682(1946)).
III.    Discussion

        A. Waiver Argument

        Plaintiffs argue that the United States has waived its objection to subject-matterjurisdiction
because a motion to dismiss must be filed pre-answer under Rule 12(b). Doc. 16 at 6. However,

the United States also filed the motion to dismiss pursuant to Rule 12(h)(3). Rule 12(h)(3) motions
 differ from a Rule 12(b)(1) motions in that they can be brought at any time, by any party or
interested individual, or considered sua sponte by the court. S^ Fed, R. Civ. P. 12(h)(3); Federal
 Practice & Procedure § 1350. The United States has not waived its objection to subject-matter
jurisdiction because lack of subject-matter jurisdiction based on sovereign immunity pursuant to

Rule 12(h)(3) is not a waivable defense.

       B. FTCA Overview and "Employee of the Government" Standard

       The United States argues that this Court lacks jurisdiction under Rule 12(b)(1) and Rule

12(h)(3) because the United States has not waived its sovereign immunity for claims based on
independent contractor's negligence and Plaintiffs have not established any independent basis for
waiver of sovereign immunity. Doc. 13 at 2. "The United States, as sovereign, is immune from

suit save as it consents to be sued, . . . and the terms of its consent to be sued in any court define

that court's jurisdiction to entertain the suit." United States v. Sherwood, 312 U.S. 584, 586

U 941V: see United States v. North Dakota. 650 F.2d 911, 918 n.17(8th Cir. 1981). Congress has

the ability to waive the United States' sovereign immunity,and "prescribe the terms and conditions

on which [the United States] consents to be sued, and the manner in which the suit shall be
conducted." Mader v. United States.654 F.3d 794,797(8th Cir. 2011)(quoting Beers v. Arkansas.

61 U.S. 527, 529(1857)). In a case against the United States, the waiver of sovereign immunity

defines the bounds of a court's jurisdiction. S^ F.D.I.C. v. Mever. 510 U.S. 471, 475 (1994);

United States v. Navaio Nation. 537 U.S. 488, 502 (2003)(explaining that the United States'

consent to suit is a "prerequisite forjurisdiction"(quoting United States v. Mitchell. 463 U.S. 206,
212 (1983)). "Jurisdiction over any suit against the Government requires a clear statement from
the United States waiving sovereign immunity,.. . together with a claim falling within the terms

of the waiver." United States v. White Mountain Apache Tribe. 537 U.S. 465, 472(2003). Any

waiver "cannot be implied but must be unequivocally expressed." United States v. King. 395 U.S.
 1,4(1969).
       In 1946, Congress passed the FTCA, whieh makes the United States "liable to the same

extent as a private party for eertain torts of federal employees acting within the scope of their

employment." United States v. Orleans, 425 U.S. 807, 813 (1976). The FTCA thus waives, in a
limited fashion, the sovereign immunity of the United States. S^ Mader. 654 F.3d at 797. The

FTCA was designed both to avoid the injustice of"having meritorious claims hitherto barred by

sovereign immunity," and to avoid the additional burden that Congress had of"investigating and

passing upon private bills seeking individual relief." United States v. Muniz, 374 U.S. 150, 154
(1963). As relevant to this case, the FTCA waives sovereign immunity for "personal injury . . .

caused by the negligent or wrongful act or omission of any employee of the government while
acting within the scope of his office or employment,under eireumstanees where the United States,
if a private person, would be liable to the claimant in accordance with the law of the place where
the act or omission occurred." 28 U.S.C. § 1346(b)(1). "[T]he FTCA is strictly construed, and all

ambiguities are resolved in favor of the United States." Williams v. United States, 50 F.3d 299,
305 (4th Cir. 1995).

       Where an act under the FTCA occurs on Indian land, the "law of the place" is considered

to be the state within whieh the land is located. LaFramboise v. Leavitt, 439 F.3d 792, 796 (8th

Cir. 20061: see also Molzof v. United States. 502 U.S. 301,305(1992)("[T]he extent ofthe United

States' liability under the FTCA is generally determined by reference to state law."). Because

Plaintiffs' claims arise out of conduct that occurred in Nebraska, the substantive law of Nebraska

governs this action. Thus,for this Court to have jurisdiction over Plaintiffs' claims, they must be
cognizable under Nebraska law. S^ Eubank v. Kansas Citv Power & Light Co., 626 F.3d 424,
427 (8th Cir. 2010)("If a private person, under like eireumstanees, would be liable under the
substantive law ofthe State where the act or omission occurred, then the FTCA waives sovereign
immunity.")- That is, Plaintiffs' claims must be such that the United States, if a private person
under similar circumstances,"would be liable for the same conduct in [Nebraska]." Green Acres
Enters.. Inc., 418 F.3d at 856.

       The main issue presented by the United States' motion to dismiss for lack ofsubject-matter
jurisdiction is whether Dr. Horlebein is a federal employee for purposes of PICA liability. As
defined in the PICA,an "employee ofthe government" includes(1)"officers or employees of any
federal agency, members of the military or naval forces of the United States, members of the
National Guard while engaged in training or duty ... and persons acting on behalf of a federal
agency in an official capacity, temporarily or permanently in the service of the United States,
whether with or without compensation," and (2) "any officer or employee of a federal public
defender organization." 28 U.S.C. § 2671. The question in this case is whether Dr. Horlebein is
considered either an "employee[] of any federal agency," or a "person[] acting on behalf of a
federal agency in an official capacity." Id The PTCA specifically exempts independent
contractors from liability. S^id (noting that"federal agency" within the PTCA "does not include
any contractor with the United States"). Whether an individual is a federal employee or
independent contractor under the PTCA is a question offederal law. See Logue v. United States,
412 U.S. 521,527(1973).

        In differentiating federal employees from independent contractors, the Supreme Court has
 stated that "[a] critical element in distinguishing an agency from a contractor is the power of the
 federal Government 'to control the detailed physical performance of the contractor.'" Orleans,
 425 U.S. at 814 (quoting Logue. 412 U.S. at 528). "The [Supreme Court has] emphasized that
 federal funding or policing of federal standards and regulations does not create employee status.
 The question to be answered is whether 'day-to-day operations are supervised by the federal

                                                 10
Government'" Bernie v. United States. 712 F.2d 1271, 1273 (8th Cir. 1983)(internal eitations

removed)(quoting Orleans. 425 U.S. at 815);          Knudsen v. United States, 254 F.3d 747, 750
(8th Cir. 2001) (Courts must "evaluate the extent to whieh the government has the power to
supervise the individual's day-to-day operations."(eiting Orleans, 425 U.S. at 814)).

       In Bemie, the Eighth Circuit determined that two physicians treating IHS patients were

independent contractors and not federal employees because they were employed by separate

medical entities, and those entities contracted with the IHS for services and paid the physicians

their salaries. Bemie, 712 F.2d at 1273. Because "IHS did not exercise control over nor dictate

medical judgment" during the provision of health services, the physicians were deemed not to be
federal employees. Id; see also Knudsen, 254 F.3d at 750-51 (affirming district court decision

that mental health counselor was an independent contractor, rather than an employee of Veterans

Affairs for FTCA purposes, because the counselor "was not subject to any day-to-day control by
the YA and was told not to maintain records for the VA's review," and the fact that Congress

"expected the YA to insure that quality work was done with government funds" did not change
employee's status); Summa v. United States, No.90-2140,1991 WL 114638, at *3(10th Cir. June

25,1991)(tribal employee implementing a Summer Youth Employment Training Program funded
under the federal Job Training Partnership Act was not a federal employee under the FTCA

because "the federal government did not supervise the day-to-day operations ofthe tribal program"

and regulations goveming program specifically stated "Participants shall not be deemed Federal
employees"); Coffev v. United States, 906 F. Supp. 2d 1114, 1165 (D.N.M. 2012)(finding that
                                                                                 \



local detention center was independent contractor, not federal agency, where it provided care for
American Indian inmates, but the procurement contract did not "control the detailed physical

conduct" of the detention center, and although the detention center was required to comply with


                                                11
federal regulations and requirements, it had the ability to "deeide for itself how to eomply with
those regulations and requirements).

       Dr. Horlebein is an independent eontractor beeause he was not subjeet to any day-to-day
control by IHS. IHS did not provide daily supervision nor did it control Dr. Horlebein's right to
exercise independent medical judgment. First, the podiatry services contract explicitly states that
Staffing Solutions and its employees are independent contractors, not federal employees.^Doc.
9-3 at 1; 48 C.F.R. § 52.237-7. While the contract's scope of work provides that "[t]he contractor
is subject to the supervision and direction ofthe Clinical Director or Designee," Doe.9 at T| 5; Doc.
9-2 at 1, Dr. Cantu, the Clinical Director at that time, did not exercise direct control over Dr.
Horlebein's day-to-day performance ofthe contract or over the professional aspects ofthe podiatry
services rendered. Doe. 10 at     5, 10; Doc. 9-2 at 1; see Knudsen, 254 F.3d at 751([W]e are

unconvinced that Congress intended to transform independent contractors into employees merely
because it expected the VA to insure that quality work was done with government funds."). Similar
to Bemie where "IHS did not exercise control over nor dictate [the contract-physicians]'s medical

judgment in his treatment ofpatients," Bemie.712 F.2d at 1273,Dr. Horlebein retained the ability
to use his independent, professional medical judgment over his services rendered, including
examination, diagnosis, treatment plarming, follow-up, and consultation of podiatry patients and
all other professional aspects ofthe podiatry treatments he provided to patients. Doe.9-2 at 1; Doc.
 10 at t 11;^Doc. 9-3 at 1; 48 C.F.R. § 52.237-7. Additionally, Dr. Horlebein retained the
 discretion to determine the four days within Monday through Friday that he worked, Doe. 9-2 at
 1, Dr. Cantu did not have the power to hire or fire Dr. Horlebein, Doe. 10 at 12, and the Bylaws
 treat physician contractors differently than physicians employed by IHS, Doe. 10 at ^ 6. For
 example. Dr. Horlebein was not required to attend medical staff meetings. Doe. 10-1 at 5-6. In

                                                  12
short, Dr. Horlebein was an independent contractor and not a federal employee. Therefore, this
Court lacks subject-matter jurisdiction under the PICA over actions outlined in the complaint
attributable to Dr. Horlebein.

       Next, Plaintiffs argue that Dr. Cantu is liable for Dr. Horlebein's actions under a negligent

supervision theory. Part of what makes Dr. Horlebein an independent contractor, an issue
Plaintiffs ultimately do not seem to contest, is that the level of supervision over him does not rise

to a level sufficient to characterize him as an employee. Jurisdiction over this case requires the

United States unequivocally waiving sovereign immunity,see White Moimtain Apache Tribe,537
U.S. at 472, as well as Nebraska law that, if the United States were a private person, it would be
liable under Nebraska law, 28 U.S.C. § 1346(b)(1). Plaintiffs carry the burden of establishing

jurisdiction. Plaintiffs cite no Nebraska statutes or case law—^nor has this Court found any—^to
support a cause of action for a tort of negligent supervision of an independent contractor under
Nebraska law.^ ^Barnes v. United States. 448 F.3d 1065,1067(8th Cir. 2006)("[T]he relevant
question is whether the government's conduct was such that a private individual under like
circumstances would be liable under state law."); Kirchmann v. United States, 8 F.3d 1273, 1275

(8th Cir. 1993)(affirming dismissal for lack of subject-matter jurisdiction under Rule 12(b)(1)
because the entity's status as an independent contractor precluded imputed liability on behalf of
the United States).

        The United States does not waive sovereign immunity for acts by independent contractors.

See 28 U.S.C. § 2671. Even if it could be argued that it is ambiguous whether the United States


^ Plaintiffs instead incorrectly assume South Dakota law to be the "law ofthe place where the act
or omission occurred." S^28 U.S.C. § 1346(b)(1); see, e.g.. Doc. 1 at129("Under South Dakota
law, an unexcused violation of a statute, city ordinance, or administrative rule enacted to promote
the safety of the public constitutes negligence per se and such violation is the proximate cause of
the accident and the injuries to Emil Flute.")
                                                  13
has waived sovereign immunity for negligent supervision of independent contractor claims, the

FTCA waiver is strictly construed with all ambiguities resolved in favor ofthe United States. See

Williams. 50 F.3d at 305. The Plaintiffs have not met their burden of establishing jurisdiction for

alleged negligent supervision of Dr. Horlebein.

       Plaintiffs argue that the complaint is brought against "Winnebago Indian Health Services

and All [sic] ofits employees and supervisors who are in charge of properly sanitizing the hospital

instruments. Clearly it is not the resjponsibility of each physician at the Winnebago Indian Health

Services to sanitize their own medical equipment." Doc. 16 at 3. The Plaintiffs' own exhibit

attached to the complaint suggests that it was Dr. Horlebein's responsibility to sterilize the

instruments between patients that allegedly injured Emil. According to a news article filed by

Plaintiffs in support oftheir complaint,"[bjetween April 17 and June 2, a podiatry instrument was

not properly sterilized between procedures, raising concerns of blood-borne diseases potentially

being transferred from patient to patient, according to the hospital. The podiatrist responsible for

the error has since been terminated....[This was discovered when a] nurse noticed the physician

had improperly sterilized the instrument." Doc. 1-5 at 5-6 (emphasis added). Plaintiffs have the

burden of establishing that this Court has subject-matter jurisdiction over this case and their own

filing, albeit hearsay, could be read to mean that the independent contractor committed the alleged
tort and thus that this Court lacks jurisdiction. The Plaintiffs nevertheless urge this Court to read

the news article to support the factual assertion that sterilization technicians were responsible for

sanitizing instruments. Plaintiffs argue "[ujltimately, a nurse noticed that the instruments were not

being properly sterilized. (See, Complaint Exhibit 5)." Doc. 16 at 4. However, the statement in
the news article is "[a] nurse noticed the physician had improperly sterilized the instrument." Doc.




                                                  14
1-5 at 5-6. "The physician" the article is referring to is Dr. Horlebein, not a "sterilization

technician" as Plaintiffs suggest.    doc. 16 at 4.

       This Court is uncomfortable relying on a news article as a basis for deciding whether

federal subject-matter jurisdiction exists. Turning to other material submitted on the subject, a

question offact remains about whose responsibility it was,IHS's or Dr. Horlebein's,for sanitizing
the instrument in question. The contract between IHS and Staffing Solutions states: "IHS shall

provide nursing staff to prepare patients for examination, and support the patient plan of care."
Doc. 9-1 at 2. Additionally, the contract contains the following two provisions:

        Government Furnished Propertv. Facilities and Services:

        The service unit shall provide the contractor the following:

       All medical and non-medical equipment and supplies used by the service unit
       facility for the care and management of patients.


        Contractor-provided equipment:

        The Indian Health Service does not anticipate a need for contractor furnished
        equipment. However, the Clinical Director may,allow any instrument or piece of
        equipment specifically preferred or requested by the contractor after approval.
Doc. 9-2 at 2. Dr. Horlebein was not working in isolation from IHS employees. Someone other

than himself may have been responsible or shared responsibility for properly sanitizing the
podiatry instrument. Perhaps this instrument was ofthe type that was to be disposed of after each
patient and IHS supplied a new instrument between patients, making IHS responsible for
sanitation. Perhaps Dr. Horlebein was using the same podiatry instrument on all the patients
without disposing it or obtaining a new instrument, in which case he might be the only one
responsible for its sanitation. Perhaps some other explanation exists for the lack of proper
sanitation. This Court finds itself left to speculate as to which party improperly sterilized the


                                                 15
podiatry instrument and declines to rely on an interpretation news article to determine whether the

United States does or does not have sovereign immunity for these actions.

       Discovery has yet to be conducted and the United States and Dr. Horlebein hold the facts

necessary to determine if this Court has jurisdiction. Because sovereign immunity might preclude

suit under the FTCA, this Court concludes that limited jurisdietional discovery is appropriate,

confined to the sole issue of whose responsibility it was to properly sterilize podiatry instrument

used by Dr. Horlebein at the Winnebago Hospital on Emil and who allegedly improperly sterilized

the podiatry instrument.       Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101 (1998)

("Hypothetical jurisdiction produces nothing more than a hypothetical judgment—^which comes

to the same thing as an advisory opinion...."); Rupp v. Omaha Indian Tribe, 45 F.3d 1241,1244

(8th Cir. 1995)(Ifthe United States "possess[es] sovereign immunity,then the district court [has]

no jurisdiction to hear [plaintiffs claims]."). The parties shall have 120 days to conduct such

discovery. If Plaintiffs fail to present evidence that someone other than Dr. Horlebein had

responsibility for properly sterilizing the podiatry instrument used on Emil and improperly

sterilized the instrument at the Podiatry Clinic,the ease will be dismissed for lack ofsubject-matter

jurisdiction.

IV. Order and Conclusion

        For the reasons explained above, it is hereby

        ORDERED that the Defendant's motion to dismiss for lack of subject-matter jurisdiction.

Doe. 8,is granted with respect to actions ofthe independent contractor Dr. Horlebein and is denied

without prejudice to actions relating to the improper sterilization claim attributable to any federal
employees. It is further




                                                 16
       ORDERED that Plaintiffs are allowed 120 days to conduct discovery limited to the

responsibility to sterilize any podiatry instrument used by Dr. Horiebein on Emil and alleged

failure to properly sterilize the podiatry instrument.



       DATED this            day of July, 2019.


                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               UNITED STATES DISTRICT JUDGE




                                                  17
